Title: To Thomas Jefferson from William C. C. Claiborne, 6 July 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New Orleans July 6th. 1805
                  
                  I have this day received from on Board a Barge, Several Trunks & Boxes directed to you; one Cage with some Birds, and a Small living Animal, somewhat resembling our common gray Squirrel. They were Sent by Captain Lewis to Mr. Chauteau of St Louis, and by him transmitted to me. Finding that Some of the Trunks and Boxes contained Peltry of various kinds, I had them opened. The Skins had been wet, and were a little injured, but by being carefully dryed in the Sun, cleansed and put up in Barrells, I am advised, that they may be preserved.
                  I received no particular Memorandum of the contents of the Boxes, but I find that many of the skins are numbered, and of course I conclude, that Mr. Lewis’s communication relating thereto, has been forwarded to you from St. Lewis. The little Animal seems to be Sick, and I fear will not live; The Birds are well and have excellent appetites;—I shall be very careful of them, and propose forwarding the whole to Baltimore by the Ship Comet, that will probably Sail from this Port in fifteen days!
                  I am D Sir with great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               